       Case
        Case5:20-cv-07502-BLF
             5:20-cv-07502-BLF Document
                                Document41-2
                                         42 Filed
                                             Filed04/19/21
                                                   04/19/21 Page
                                                             Page11ofof22



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10                                    SAN JOSE DIVISION

11

12   JOHN DOE, ET AL.,                          )   CASE NO.: 5:20-cv-07502-BLF
                                                )
13               Plaintiffs,                    )   [PROPOSED] ORDER GRANTING
                                                )   STIPULATED REQUEST TO
14         v.                                   )   CHANGE TIME REGARDING THE
                                                )   PARTIES’ BRIEFING SCHEDULE
15   GOOGLE LLC, ET AL.,                        )
                                                )   FOR DEFENDANTS’ MOTION TO
16               Defendants.                    )   DISMISS
                                                )
17                                              )
                                                )
18                                              )

19
20
21

22

23

24

25

26

27

28


     [PROPOSED] ORDER                                       CASE NO.: 5:20-CV-07502-BLF
       Case
        Case5:20-cv-07502-BLF
             5:20-cv-07502-BLF Document
                                Document41-2
                                         42 Filed
                                             Filed04/19/21
                                                   04/19/21 Page
                                                             Page22ofof22



 1          Having considered the Stipulated Request to Change Time Regarding the Parties’

 2   Briefing Schedule for Defendants’ Motion to Dismiss, the Declaration of Lauren Gallo White in

 3   support thereof, and all papers on file, and good cause appearing therefrom, IT IS HEREBY

 4   ORDERED that the Stipulated Request to Change Time Regarding the Parties’ Briefing

 5   Schedule for Defendants’ Motion to Dismiss is GRANTED. The Court orders as follows:

 6          1. The deadline for Plaintiffs to file their opposition brief in response to Defendants’

 7   Motion to Dismiss shall be extended to May 19, 2021; and

 8          2. The deadline for Defendants to file their reply brief in support of Defendants’ Motion

 9   to Dismiss shall be extended to June 23, 2021.

10          IT IS SO ORDERED.

11

12           April 19, 2021
     Dated: _______________________
                                                              Honorable Beth Labson Freeman
13                                                            United States District Court Judge
14

15

16

17

18

19
20
21

22

23

24

25

26

27

28


     [PROPOSED] ORDER                                  -1-               CASE NO.: 5:20-CV-07502-BLF
